This instrument was prepared by, and the
recorded original should be mailed to:

Ledgewood, P.C.
1900 Market Street, Suite 750
Philadelphia, PA 19103
Attn: Brian L. Murland, Esquire

DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

From

NNN VF FOUR RESOURCE SQUARE, LLC, a Delaware limited liability company, as
Grantor

to

BRIAN L. MURLAND, ESQUIRE,

as Trustee

for the benefit

of

RAIT PARTNERSHIP, L.P., a Delaware limited partnership, as Beneficiary

Dated Effective as of March 7, 2007

THIS INSTRUMENT AFFECTS REAL AND PERSONAL PROPERTY SITUATED IN MECKLENBURG
COUNTY, NORTH CAROLINA. THIS INSTRUMENT IS TO BE FILED AND INDEXED IN THE LAND
RECORDS AND IS ALSO TO BE INDEXED IN THE INDEX OF FINANCING STATEMENTS AS A
“FIXTURE FILING” UNDER THE NAMES OF BORROWER (GRANTOR), AS “DEBTOR”, AND LENDER
(BENEFICIARY), AS “SECURED PARTY”.

DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

THIS DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING (as the same may be
supplemented, amended, modified or extended from time to time, “Deed of Trust”)
is made effective as of March 7, 2007, by NNN VF FOUR RESOURCE SQUARE, LLC, a
Delaware limited liability company, having its principal place of business c/o
Triple Net Properties, LLC, 1551 N. Tustin Avenue, Suite 300, Santa Ana,
California 92705, as Grantor (“Borrower”), to BRIAN L. MURLAND, ESQUIRE, having
an address at c/o Ledgewood, P.C., 1900 Market Street, Suite 750, Philadelphia,
Pennsylvania 19103 (“Trustee”), for the benefit of RAIT PARTNERSHIP, L.P., a
Delaware limited partnership, having an address at 1818 Market Street, 28th
Floor, Philadelphia, PA 19103, as Beneficiary (together with its successors
and/or assigns, “Lender”).

W I T N E S S E T H:

WHEREAS, Borrower has requested that Lender make a loan to Borrower in the
original principal sum of TWENTY THREE MILLION AND NO/100 DOLLARS
($23,000,000.00) (the “Loan”) to be used for the purposes set forth herein; and

WHEREAS, Lender has agreed to make the Loan to Borrower upon, and subject to,
the terms and conditions set forth in that certain Loan and Security Agreement
of even date herewith by and between Borrower and Lender (the “Loan Agreement”).
The Loan shall be evidenced by that certain promissory note dated the date
hereof, made by Borrower in favor of Lender in the original principal amount of
TWENTY THREE MILLION AND NO/100 DOLLARS ($23,000,000.00), maturing on the date
which is three (3) years from the date hereof (with an option to extend for an
additional one (1) year period) (collectively, the “Note”). The Loan Agreement,
the Note, this Deed of Trust and all other agreements and instruments executed
in connection with the Loan, as any of the foregoing may hereafter be amended,
restated, modified and/or replaced from time tot time, being sometimes
hereinafter collectively referred to as the “Loan Documents”.

NOW THEREFORE, in consideration of Lender making the Loan, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, and TO SECURE the payment of the full and punctual payment of the
Debt (as defined in Section 45 below) and which includes but is not limited to
all of the obligations of Borrower under the Loan Agreement and the Note and the
performance of and compliance with all of the terms, covenants, stipulations and
agreements contained in the Note and this Deed of Trust, all in the manner and
according to the terms and conditions as further detailed in the Loan Agreement,
all of which are incorporated herein by reference, Borrower does hereby
irrevocably GRANT, BARGAIN, SELL, ALIEN, DEMISE, CONVEY, ASSIGN, TRANSFER,
MORTGAGE, WARRANT, GRANT A SECURITY INTEREST IN, HYPOTHECATE, PLEDGE AND SET
OVER to Trustee, in trust for the benefit of Lender (or, with respect to
personal property, to Lender), forever (to the extent legally permitted), with
power of sale, all right, title and interest of Borrower in, to and under all
that certain parcel of land located at 10735 David Taylor Drive, City of
Charlotte, County of Mecklenburg, State of North Carolina, 28262, and more
particularly described in Exhibit “A” attached hereto and made a part hereof
(collectively as the “Land”).

TOGETHER WITH all of Borrower’s right, title and interest now owned or hereafter
acquired in:

(a) all easements, rights-of-way, streets, ways, alleys, passages, sewer rights,
waters, water courses, water rights and powers, riparian rights, and all
estates, rights, titles, interests, privileges, tenements, hereditaments,
appurtenances, all rights, liabilities and privileges thereof whatsoever in any
way belonging, relating or appertaining to any of the Land or which hereafter
shall in any way belong, relate or be appurtenant thereto, whether now owned or
hereafter acquired by Borrower, and the reversion and reversions, remainder and
remainders, rents, issues and profits thereof, and all of the estates, rights,
title, interest, property, possession, claim and demand whatsoever at law, as
well as in equity, of Borrower, of, in and to the same; and

(b) all buildings and other improvements erected or hereafter erected upon the
Land (the “Improvements”), Leases (defined herein), rents, issues and profits
arising therefrom; and

(c) all fixtures, appliances, machinery, furniture and equipment of any nature
whatsoever, and other articles of personal property now or at any time hereafter
installed in, attached to or situated in or upon the Land or any Improvements
now or hereafter erected on, upon, under or forming a part of the Land, or used
or intended to be used in connection with the Land, or in the operation of any
Improvements now or hereafter erected thereon, or in the operation or
maintenance of any such Improvements, plant or business situate thereon, whether
or not the personal property is or shall be affixed thereto; and

(d) all building materials, fixtures, building machinery and building equipment
delivered on site to the Land during the course of, or in connection with, the
construction of, or reconstruction of, or remodeling of any Improvements from
time to time during the term hereof; and

(e) any and all tenements, hereditaments and appurtenances belonging to the Land
or any part thereof hereby mortgaged or intended so to be, or in any way
appertaining thereto, and all streets, alleys, passages, ways, water courses,
and all easements and covenants now existing or hereafter created for the
benefit of the Borrower or any subsequent owner or tenant of the Land over
ground adjoining the Land and all rights to enforce the maintenance thereof, and
all other rights, liberties and privileges of whatsoever kind or character, and
the reversions and remainders, income, rents, issues and profits arising
therefrom, and all the estate, right, title, interest, property, possession,
claim and demand whatsoever, at law or in equity, of the Borrower in and to the
Land or any part thereof; and

(f) all of the estate, right, title and interest of Borrower in and to (1) all
of the rents, revenues, issues, profits, proceeds, receipts, income, accounts
and other receivables arising out of or from the Land and Improvements located
thereon, including, without limitation, lease termination fees, purchase option
fees and other fees and expenses payable under any lease; (2) all leases and
subleases (collectively, “Leases”), now or hereafter existing, of all or any
portion of the foregoing interests described in sections (a) through (e),
together with all guaranties of any of such Leases and all security deposits
delivered by tenants thereunder, whether in cash or letter of credit; (3) all
rights and claims for damage against tenants arising out of defaults under the
Leases, including rights to termination fees and compensation with respect to
rejected Leases pursuant to Section 365(a) of the Federal Bankruptcy Code or any
replacement Section thereof; and (4) all tenant improvements and fixtures
located on the Land and Improvements; and

(g) All water, ditches, wells, reservoirs and drains and all water, ditch, well,
reservoir and drainage rights which are appurtenant to, located on, under or
above or used in connection with the Land or the Improvements, or any part
thereof, whether now existing or hereafter created or acquired; and

(h) All minerals, crops, timber, trees, shrubs, flowers and landscaping features
now or hereafter located on, under or above the Land; and

(i) All cash funds, deposit accounts and other rights and evidence of rights to
cash, now or hereafter created or held by Lender pursuant to this Deed of Trust
or any other of the Loan Documents, including, without limitation, all funds now
or hereafter on deposit in the Reserves; and

(j) All contracts and agreements now or hereafter entered into covering any part
of the Land or the Improvements (collectively, the “Contracts”) and all revenue,
income and other benefits thereof, including, without limitation, management
agreements, service contracts, maintenance contracts, equipment leases, personal
property leases and any contracts or documents relating to construction on any
part of the Land or the Improvements (including plans, drawings, surveys, tests,
reports, bonds and governmental approvals) or to the management or operation of
any part of the Land or the Improvements; and

(k) All present and future monetary deposits given to any public or private
utility with respect to utility services furnished to any part of the Land or
the Improvements; and

(l) All present and future funds, accounts, instruments, accounts receivable,
documents, causes of action, claims, general intangibles (including without
limitation, trademarks, trade names, servicemarks and symbols now or hereafter
used in connection with any part of the Land or the Improvements, all names by
which the Land or the Improvements may be operated or known, all rights to carry
on business under such names, and all rights, interest and privileges which
Borrower has or may have as developer or declarant under any covenants,
restrictions or declarations now or hereafter relating to the Land or the
Improvements) and all notes or chattel paper now or hereafter arising from or by
virtue of any transactions related to the Land or the Improvements
(collectively, the “General Intangibles”); and

(m) All water taps, sewer taps, certificates of occupancy, permits, licenses,
franchises, certificates, consents, approvals and other rights and privileges
now or hereafter obtained in connection with the Land or the Improvements and
all present and future warranties and guaranties relating to the Improvements or
to any equipment, fixtures, furniture, furnishings, personal property or
components of any of the foregoing now or hereafter located or installed on the
Land or the Improvements; and

(n) All right, title and interest of Borrower in any insurance policies or
binders now or hereafter relating to the Mortgaged Property including any
unearned premiums thereon; and

(o) All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing interests into cash or liquidated claims, including, without
limitation, proceeds of insurance and condemnation awards.

All of the Land, Improvements, fixtures, machinery, furniture, equipment,
tenements, hereditaments and appurtenances, leases, rents and proceeds and other
property interests, including all of the foregoing, are sometimes collectively
referred to herein as the “Mortgaged Property”.

TO HAVE AND TO HOLD the Mortgaged Property hereby conveyed or mentioned and
intended so to be, unto Trustee, its successors and assigns, in trust, WITH
POWER OF SALE, for the benefit of Lender, in fee simple forever, and to warrant
and forever defend the title thereto subject only to those title exceptions
listed in the Lender’s title insurance policy approved by and issued to Lender,
insuring the priority of the lien of this Deed of Trust.

PROVIDED ALWAYS, and this instrument is upon the express condition that, if
Borrower pays to Lender the Debt, in accordance with the provisions of the Note,
the Loan Agreement and this Deed of Trust, at the times and in the manner
specified, without deduction, fraud or delay, and Borrower performs and complies
with all the agreements, conditions, covenants, provisions and stipulations
contained herein and in the Loan Documents, then this Deed of Trust shall
terminate and become void and Lender shall release this Deed of Trust and the
lien hereof by proper instrument.

BORROWER REPRESENTS, COVENANTS and WARRANTS to and with Lender that until the
Debt secured hereby is fully repaid:

1. Warranty of Title. Borrower warrants that it possesses good and marketable
title to an indefeasible fee simple estate in the Mortgaged Property; that
Borrower has full power and lawful authority to subject the Mortgaged Property
to the lien of this Deed of Trust in the manner and form herein provided; that
it shall be lawful for Lender at all times to enter upon, hold, occupy and enjoy
the Mortgaged Property and every part thereof; and that the Mortgaged Property
is free from all liens and encumbrances subject only to those title exceptions
listed in the Lender’s title insurance policy approved by and issued to Lender,
insuring the priority of the lien of this Deed of Trust.

2. Payment and Performance. Borrower shall pay to Lender, in accordance with the
terms of the Note and this Deed of Trust, the principal and interest, and other
sums therein and herein set forth; shall perform and comply with all the
agreements, conditions, covenants, provisions and stipulations of the Loan
Documents and this Deed of Trust; and shall timely perform all of its material
obligations and duties as landlord under any lease of all or any portion of the
Mortgaged Property now or hereafter in effect.

3. Maintenance of Mortgaged Property. Borrower shall keep and maintain or cause
to be kept and maintained all Improvements now or at any time hereafter erected
on the Mortgaged Property and the sidewalks and curbs abutting them, in good
order and condition and in a rentable and tenantable state of repair, and will
make or cause to be made, as and when necessary for such purpose, all repairs,
renewals and replacements, structural and nonstructural, exterior and interior,
ordinary and extraordinary, foreseen and unforeseen. Borrower shall abstain from
and shall not permit the commission of waste in or about the Mortgaged Property;
shall not remove or demolish, or materially alter the structural character of,
any building erected at any time on or constituting a part of the Mortgaged
Property or materially alter the exterior of the building, without the prior
written consent of Lender; and shall not permit the Mortgaged Property to become
vacant, deserted or abandoned. Borrower further covenants and agrees to maintain
in good condition on the Mortgaged Property all items of inventory, equipment
and any other personal property necessary for or used in the maintenance and
operation of the Mortgaged Property, free of any security interest (except a
security interest in favor of Lender), and, upon request, to furnish to Lender
financing statements, continuation certificates and such other documents
necessary to perfect and maintain in favor of Lender a security interest in such
personal property.

4. Insurance.

(a) Borrower shall keep the Mortgaged Property continuously insured, in
accordance with the requirements of Section 3(b) of the Loan Agreement.

(b) In the event of loss, Borrower will give immediate notice thereof to Lender,
and Lender may make proof of loss if not made promptly by Borrower. Each
insurance company concerned is hereby authorized and directed to make payment
under such insurance, including return of unearned premiums, directly to Lender
instead of to Borrower and Lender jointly, and Borrower appoints Lender,
irrevocably, as Borrower’s attorney-in-fact to endorse any draft therefor. The
proceeds of any such insurance shall be applied in accordance with the
provisions of Section 13 and Section 14 of the Loan Agreement. No application of
insurance proceeds to the payment of the Debt shall postpone any of the current
installments of principal or interest becoming due under the Note until the Debt
has been paid in full.

(c) Such policies of insurance and all renewals thereof are hereby assigned to
Lender as additional security for payment of the indebtedness hereby secured and
Borrower hereby agrees that any values available thereunder upon cancellation or
termination of any of said policies or renewals, whether in the form of return
of premiums or otherwise, shall be payable to Lender as assignee thereof. If
Lender becomes the owner of the Mortgaged Property or any part thereof by
foreclosure or otherwise, such policies, including all right, title and interest
of Borrower thereunder, shall become the absolute property of Lender. In
addition, Borrower will deliver the originals or certified copies of all such
policies to Lender, and, not less than thirty (30) days prior to the expiration
date of each such policy, will deliver to Lender a renewal policy or policies
(or certified copies of such policies) or certificate of insurance marked
“premium paid” or accompanied by other evidence of payment satisfactory to
Lender. Borrower shall not change the present use of any portion of the
Mortgaged Property in any manner or permit any condition to exist on the
Mortgaged Property which would permit an insurer to cancel or increase the
premium for any insurance policy or invalidate such policy in whole or in part.
Borrower shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section unless Lender is included thereon as a named insured with loss payable
to Lender under a non-contributory Lender clause satisfactory to Lender.
Borrower shall immediately notify Lender whenever any such separate insurance is
taken out, specifying the insurer thereunder and full particulars as to the
policies evidencing the same.

5. Taxes and Other Charges. Borrower shall pay before they are due and payable
and before any interest, charge or penalty is due thereon, without any
deduction, defalcation or abatement, all taxes, assessments, levies,
liabilities, obligations, encumbrances, water and sewer rents and all other
charges or claims of every nature and kind which may be imposed, suffered,
placed, assessed, levied, or filed at any time against Borrower (other than
income taxes of Borrower), the Mortgaged Property or any part thereof or against
the interest of Lender therein, or with respect to the Note or Deed of Trust
and/or the ownership of either thereof by Lender, or which by any present or
future law may have priority over the indebtedness secured hereby either in lien
or in distribution out of the proceeds of any judicial sale, without regard to
any law heretofore or hereafter to be enacted imposing payment of the whole or
of any part upon Lender; and insofar as any such tax, assessment, levy,
liability, obligation or encumbrance is of record, the same shall be promptly
satisfied and discharged of record and the original official document (such as,
for instance, the tax receipt or the satisfaction paper officially endorsed or
certified) shall be placed in the hands of Lender not later than five (5) days
prior to the due date thereof. Provided, however, that if, pursuant to this Deed
of Trust or otherwise, Borrower shall have deposited with Lender before the due
date thereof sums sufficient to pay any such taxes, assessments, levies, water
and sewer rents, charges or claims, and no Event of Default has occurred, they
shall be paid by Lender from the appropriate reserve (to the extent sufficient
funds exist therein); and provided further, that if Borrower is not in default
hereunder and in good faith and by appropriate legal action shall contest the
validity of any such item, or the amount thereof, and shall have established on
its books or by deposit of cash with Lender, as Lender may elect, a reserve for
the payment thereof in such amount as Lender may require (including any interest
and penalties which may be payable in connection therewith), then Borrower shall
not be required to pay the item or to produce the required receipts, while the
reserve is maintained and so long as the contest operates to prevent collection,
and is maintained and prosecuted with diligence, and shall not have been
terminated or discontinued adversely to Borrower. Further, Borrower will not
apply for or claim any deduction, by reason of this Deed of Trust, from the
taxable value of all or any part of the Mortgaged Property. It is expressly
agreed that no credit shall be claimed or allowed on the interest payable on the
Note because of any taxes or other charges paid.

6. Installments for Insurance, Taxes and Other Charges. Without limiting the
effect of Sections 4 and 5, but subject to the terms of Section 5(b) of the Loan
Agreement, Lender may, in its sole discretion, require Borrower to pay to Lender
(or to such other entity as Lender shall designate), monthly with the monthly
installments of principal and interest, an amount equal to one-twelfth (1/12) of
the annual premiums for the insurance policies referred to hereinabove and the
annual real estate taxes, water and sewer rents, any special assessments,
charges or claims and any other lien which at any time may be or become a lien
upon the Mortgaged Property prior to the lien of this Deed of Trust; and on
demand from time to time Borrower shall pay to Lender any additional sums
necessary to pay the premiums and other items, all as estimated by Lender. The
amounts so paid shall be security for the premiums and other items and shall be
used in payment thereof if Borrower is not otherwise in default hereunder. No
amount so paid shall be deemed to be trust funds but may be commingled with
general funds of Lender and no interest shall be payable thereon. If, pursuant
to any provision of this Deed of Trust or the Note, the whole amount of the
unpaid principal debt becomes due and payable, Lender shall have the right, in
its sole and absolute discretion, to apply any amount so held, in such order and
in such amounts as Lender may elect, against: (a) any amounts payable by
Borrower hereunder or under the Loan Documents, and/or (b) accrued and unpaid
interest under the Note, and/or (c) the outstanding principal balance of the
Note. At Lender’s option, Lender from time to time may waive, and after any such
waiver may reinstate, the provisions of this Section requiring the monthly
payments. Borrower will furnish to Lender bills and other requests for payment
in sufficient time to enable Lender to pay such taxes, assessments, levies,
charges and fees as provided above.

7. Valid Existence and Taxes. Borrower shall keep in effect its existence and
rights under the laws of the state of its organization and its right to own
property and transact business in the state in which the Mortgaged Property is
situated during the term hereof. For all periods during which title to the
Mortgaged Property or any part thereof shall be held by any party subject to
corporate taxes or taxes similar to corporate taxes, Borrower shall file returns
for such taxes with the proper authorities, bureaus or departments and it shall
pay, when due and payable and before interest or penalties are due thereon, all
taxes owing by Borrower to the United States, to such state of organization and
to the state in which the Mortgaged Property is situated and any political
subdivision thereof, and shall produce to Lender receipts showing payment of any
and all such taxes, charges or assessments prior to the last dates upon which
such taxes, charges or assessments are payable without interest or penalty
charges, and within ten (10) days of receipt thereof all settlements, notices of
deficiency or over assessment and any other notices pertaining to Borrower’s tax
liability which may be issued by the United States, such state of organization,
the state in which the Mortgaged Property is situated and any political
subdivision thereof.

8. Documentary and Other Stamps. If at any time the United States, the state in
which the Mortgaged Property is located or any political subdivision thereof, or
any department or bureau of any of the foregoing, shall require documentary,
revenue or other stamps on the Note secured hereby or this Deed of Trust,
Borrower on demand shall pay for them with any interest or penalties payable
thereon.

9. Future Taxes. If, hereafter, any law or ordinance shall be adopted imposing a
tax directly or indirectly on Lender with respect to the Mortgaged Property, the
value of Borrower’s equity therein, or the Debt secured by this Deed of Trust,
Lender, at its election, shall have the right at any time after the tax has been
imposed to give Borrower written notice declaring that the the principal debt,
with interest and other appropriate charges shall be due on a specified date not
less than sixty (60) days thereafter which notice shall specify the nature of
the tax which is the basis for acceleration; provided, however, that such
election shall be ineffective if, prior to the specified date, Borrower lawfully
pays the tax (in addition to all other payments required hereunder) and agrees
to pay the tax whenever it becomes due and payable thereafter, which agreement
shall then constitute a part of this Deed of Trust.

10. Security Agreement.

(a) This Deed of Trust constitutes a security agreement within the meaning of
the Uniform Commercial Code as enacted this date in the State of North Carolina
(the “Uniform Commercial Code”). Borrower hereby grants to Lender a security
interest in all of Borrower’s property included in the Mortgaged Property which
might otherwise be deemed “personal property”, including, but not limited to,
all furniture, furnishings, fixtures, equipment, machinery, Leases, rents,
issues, profits, contract rights, accounts, general intangibles and all other
property used or useable in connection with the Mortgaged Property, whether now
owned or hereafter acquired by Borrower, and all substitutions, accretions and
component parts, replacements thereof, and additions thereto and all cash and
non-cash proceeds thereof.

(b) Borrower shall authorize, deliver, file and refile any financing statements,
continuation statements, or other security agreements Lender may require from
time to time to confirm the lien of this Deed of Trust with respect to such
property. Without limiting the foregoing, Borrower hereby irrevocably appoints
Lender attorney-in-fact for Borrower to execute, deliver and file such
instruments for and on behalf of Borrower. Borrower shall pay, or at Lender’s
election shall reimburse Lender for, all filing fees in connection therewith.
Borrower shall not change its principal place of business or jurisdiction of
formation without giving Lender at least thirty (30) days prior written notice
thereof, which notice shall be accompanied by new financing statements
authorized by Borrower in the same form as the financing statements delivered to
Lender on the date hereof except for the change of address or jurisdiction.

(c) Upon any Event of Default hereunder or under the Note, Lender shall have, in
addition to any other rights and remedies hereunder or under the Note, all of
the rights and remedies granted to a secured party under the Uniform Commercial
Code with respect to such personal property. To the extent permitted by law,
Borrower and Lender agree that the items set forth on the financing statements
shall be treated as part of the real estate and improvements regardless of the
fact that such items are set forth in the financing statements. Such items are
contained in the financing statements to create a security interest in favor of
Lender in the event such items are determined to be personal property under the
law. Notwithstanding any release of any or all of that property included in the
Mortgaged Property which is deemed “real property” or any proceedings to
foreclose this Deed of Trust or its satisfaction of record, the terms hereof
shall survive as a security agreement with respect to the security interest
created hereby and referred to above until the repayment or satisfaction in full
of the obligations of Borrower as are now or hereafter evidenced by the Note.

(d) To the extent permitted under the Uniform Commercial Code or other
applicable law, Borrower waives all rights of redemption and all other rights
and remedies of a debtor thereunder and all formalities prescribed by law
relative to the sale or disposition of the personal property after the
occurrence of an Event of Default hereunder and to all other rights and remedies
of Borrower with respect thereto. In exercising its right to take possession of
the personal property upon the occurrence of an Event of Default hereunder,
Lender may enter upon the Mortgaged Property without being guilty of trespass or
any other wrong-doing, and without liability for damage thereby occasioned.

(e) Borrower shall reimburse Lender, on demand, for all reasonable expenses of
retaking, holding, preparing for sale, lease or other use or disposition,
selling, leasing or otherwise using or disposing of the personal property which
are incurred or paid by Lender, including, without limitation, all attorneys’
fees, legal expenses and costs, and all such expenses shall be added to
Borrower’s obligations to Lender and shall be secured hereby.

(f) This Deed of Trust shall constitute a Fixture Filing under the North
Carolina Uniform Commercial Code. For the purposes of this filing, the name and
address of the Debtor are the name and address of the Borrower specified in the
first paragraph hereof, the name and address of the Secured Party are the name
and address of the Lender specified in the first paragraph hereof, and the
organization number of the Debtor is 4301371.

11. Status of the Mortgaged Property; Compliance with Laws and Regulations.

(a) The Property is located in an area identified by the Federal Emergency
Management Agency as a special flood hazard area-designated X.

(b) Borrower has obtained all necessary certificates, permits, licenses and
other approvals, governmental and otherwise, necessary for the use, occupancy
and operation of the Mortgaged Property and the conduct of its business
(including, without limitation, certificates of completion and certificates of
occupancy) and all required zoning, building code, land use, environmental and
other similar permits or approvals, all of which are in full force and effect as
of the date hereof and not subject to revocation, suspension, forfeiture or
modification.

(c) The Mortgaged Property and the present and contemplated use and occupancy
thereof are to the best knowledge of Borrower in full compliance with all
applicable laws, including, without limitation, zoning ordinances, building
codes, land use and environmental laws, laws relating to the disabled
(including, but not limited to, substantial compliance with the ADA) and other
similar laws.

(d) The Mortgaged Property is served by all utilities required for the current
or contemplated use thereof. All utility service is provided by public utilities
and the Mortgaged Property has accepted or is equipped to accept such utility
service.

(e) All public roads and streets necessary for service of and access to the
Mortgaged Property for the current or contemplated use thereof have been
completed, are serviceable and are physically and legally open for use by the
public.

(f) The Mortgaged Property is served by public water and sewer systems.

(g) The Mortgaged Property is free from damage caused by fire or other casualty.
There is no pending or, to the best knowledge of Borrower, threatened
condemnation proceedings affecting the Mortgaged Property or any portion
thereof.

(h) To date, all costs and expenses of any and all labor, materials, supplies
and equipment used in the construction of the Improvements have been paid in
full (except in connection with capital improvement work approved by Lender) and
no notice of any mechanics’ or materialmen’s liens or of any claims of right to
any such liens have been received.

(i) To date, Borrower has paid in full for, and is the owner of, all
furnishings, fixtures and equipment (other than tenants’ property) used in
connection with the operation of the Mortgaged Property, free and clear of any
and all security interests, liens or encumbrances, except the lien and security
interest created hereby or as otherwise approved by Lender.

(j) All liquid and solid waste disposal, septic and sewer systems located on the
Mortgaged Property are to the best knowledge of Borrower in a good and safe
condition and repair and in compliance with all applicable laws.

(k) All Improvements lie, or once constructed will lie, within the boundary of
the Land.

(l) Borrower shall comply with all laws, ordinances, regulations and orders of
all federal, state, municipal and other governmental authorities relating to the
Mortgaged Property. Borrower will pay all license fees and similar municipal
charges for the use of the Mortgaged Property and any other areas now or
hereafter comprising part thereof or used in connection therewith and will not,
unless so required by a governmental agency having jurisdiction, discontinue use
or occupancy of any portion of the Mortgaged Property without the prior written
consent of Lender. The Borrower shall not take or permit any action with respect
to the Mortgaged Property which will in any manner impair the security of this
Deed of Trust.

12. Inspection. Lender and any persons authorized by Lender shall have the right
at any time, upon notice, to enter the Mortgaged Property at a reasonable hour
to inspect and photograph its condition and state of repair and/or for the
purposes of appraising the same or making advances under the Note.

13. Declaration of No Set-Off. Within five (5) Business Days after being
requested to do so by Lender, Borrower shall certify to Lender or to any
proposed assignee of this Deed of Trust, in a writing duly acknowledged, the
amount of principal, interest and other charges then owing on the obligation
secured by this Deed of Trust and by prior or subordinate liens, if any, and
whether Borrower claims any set-offs or defenses against Borrower’s obligation
to pay such amounts, and if so the precise basis for such set-offs or defenses.

14. Required Notices. Borrower shall notify Lender promptly of the occurrence of
any of the following and shall deliver to Lender any written evidence of any of
the following within three (3) days of the receipt thereof:

(a) a fire or other casualty causing damage to the Mortgaged Property;

(b) receipt of notice of eminent domain proceedings or condemnation of the
Mortgaged Property, or any part thereof;

(c) receipt of notice from any governmental authority asserting a violation of
(or substantial change in) any governmental requirements relating to the
structure, use or occupancy of the Mortgaged Property;

(d) receipt of any correspondence from any tenant of all or any portion of the
Mortgaged Property asserting a material default (or an act or omission on
Borrower’s part which could result in a material default) by Borrower under such
tenant’s Lease;

(e) substantial, adverse change in the occupancy of the Mortgaged Property;

(f) commencement of any litigation with potential damages greater than
$15,000.00 affecting the Mortgaged Property other than accident claims covered
by insurance and for which the insurance carrier has acknowledged liability; or

(g) receipt of any notice from the holder or claimant of any lien or security
interest in the Mortgaged Property.

15. Condemnation.

(a) Borrower shall give Lender prompt notice of any Condemnation (as defined in
the Loan Agreement) and/or Casualty (as defined in the Loan Agreement) occurring
to the Mortgaged Property or any portion thereof. Borrower’s rights and
obligations with regard to any such Condemnation and/or Casualty (including, but
not limited to, with regard the disposition of any proceeds resulting therefrom)
shall be governed by (i) Section 13 and Section 14 of the Loan Agreement, which
are both hereby incorporated herein and made a material part hereof by this
reference as if such provisions were set forth herein in their entirety and (ii)
Section 15 of this Deed of Trust (to the extent not inconsistent with Section 13
and Section 14 of the Loan Agreement).

(b) If prior to the receipt of the Net Proceeds (as defined in the Loan
Agreement) by Lender the Mortgaged Property shall have been sold on foreclosure
of this Deed of Trust, Lender shall have the right to receive the Net Proceeds
to the extent of:

(i) any deficiency found to be due to Lender in connection with the foreclosure
sale, with legal interest thereon, and

(ii) counsel fees, costs and disbursements incurred by Lender in connection with
collection of the proceeds and the proceedings to establish the deficiency.

(c) If the amount of the initial award of damages for the Condemnation is
insufficient to pay in full the indebtedness secured hereby with interest and
other appropriate charges, Lender shall have the right to prosecute to final
determination or settlement an appeal or other appropriate proceedings in the
name of Lender or Borrower, for which Lender is hereby appointed irrevocably as
attorney-in-fact for Borrower, which appointment, being for security, is
irrevocable. In that event, the expenses of the proceedings, including counsel
fees, shall be paid first out of the Net Proceeds and only the excess, if any,
paid to Lender shall be credited against the amounts due under this Deed of
Trust.

(d) Nothing herein shall limit the rights otherwise available to Lender, at law
or in equity, including the right to intervene as a party to any Condemnation
proceeding.

(e) No application of Net Proceeds to the payment of the Debt shall postpone any
of the current installments of principal or interest becoming due under the Note
until the Debt is paid in full.

16. Leases. Borrower hereby represents that there are no Leases or agreements to
lease all or any part of the Mortgaged Property now in effect, except those
leases assigned to Lender by Borrower as collateral security pursuant to those
certain Assignments of Rents and Leases of even date herewith. Borrower
covenants and agrees that any future leases for portions of the Mortgaged
Property will be in compliance with Section 8(p) of the Loan Agreement.

17. No Other Financing or Liens. Without the prior written consent of Lender,
which Lender can grant or withhold in its sole and absolute discretion, Borrower
shall not create or cause or permit to exist any lien on, or security interest
in the Mortgaged Property or any part thereof (whether or not such lien or
security interest is subordinate to the lien of this Deed of Trust), including
any furniture, fixtures, appliances, machinery, equipment, or other items of
personal property which are intended to be or become part of the Mortgaged
Property, or securing repayment of monies paid to or for the benefit of
Borrower, other than to Lender. Any violation of the foregoing limitation, at
the option of Lender, shall be deemed an Event of Default hereunder.

18. No Transfer. Except as permitted by the express terms of the Loan Agreement,
Borrower will abstain from and will not cause or permit any transfer of title
to, beneficial interest in, or any estate or other interest in the Mortgaged
Property or any part thereof, voluntarily or by operation of law (other than by
execution on the Note or foreclosure under this Deed of Trust or exercise of the
power of eminent domain), whether by sale, exchange, conveyance, merger,
division, consolidation or otherwise.

19. Right to Remedy Defaults. In the event that Borrower should fail to pay
corporate taxes, real estate or other taxes, assessments, water and sewer rents,
charges and claims on or before the date on which any penalty may be imposed
with respect thereto, or fail to pay insurance premiums, or fail to make
necessary repairs, or permit waste, or fail to comply with any other provision
of this Deed of Trust or the Loan Documents, Lender, at its election and without
notice to Borrower, shall have the right to make any payment or expenditure and
to take any action which Borrower should have made or taken, or which Lender
deems advisable to protect the security of this Deed of Trust or the Mortgaged
Property, without prejudice to any of Lender’s rights or remedies available
hereunder or otherwise, at law or in equity. All such sums, as well as costs,
advanced by Lender pursuant to this Deed of Trust shall be due immediately from
Borrower to Lender, shall be secured hereby, and shall bear interest at the
Default Rate (as defined in the Note) from the date of payment by Lender until
the date of repayment.

20. Present and Future Advances. This Deed of Trust is given wholly or in part
to secure the Loan, the Debt and present obligations and future advances, which
may, from time to time, be incurred hereunder. The amount of present obligations
secured hereby in which Borrower is indebted to Lender is the principal sum of
Twenty One Million One Hundred Fifty Thousand and 00/100 Dollars
($21,150,000.00) and the maximum principal obligations that may be secured by
this Deed of Trust at any one time is Twenty Three Million and 00/100 Dollars
($23,000,000.00). The period within which future advances and future obligations
secured by this Deed of Trust may be incurred shall be the period commencing on
the date of this Deed of Trust and ending fifteen (15) years from the date of
this Deed of Trust. Lender may, at its option, determine and declare any or all
present and future obligations secured by this Deed of Trust to be in default
and immediately due and payable upon the default in payment of one or more of
the obligations secured hereby, or the default of any other term or condition of
this Deed of Trust. The total indebtedness secured by this Deed of Trust may be
evidenced by various notes or other written instruments and evidences of
indebtedness; and one or more of all such notes or the written instruments and
evidences of indebtedness may, from time to time, be combined and merged into a
single note or evidence of indebtedness. Such combination or merger shall not
constitute nor be construed as a payment, satisfaction or discharge of any prior
advance made or prior obligation incurred. No future advance secured by this
Deed of Trust need be evidenced by a written instrument or notation. All future
advances made pursuant to this Deed of Trust shall be considered to be made
pursuant to the requirements of N.C.G.S. §45-67, et. seq., or any amendments
thereto.

21. Events of Default. Each of the following shall constitute an event of
default (hereinafter called “Event of Default”) hereunder:

(a) The failure of Borrower or any other party obligated in any way to Lender
with respect to the Note, including without limitation any guarantor or surety
(each, an “Obligor”) to pay an installment of principal or interest, or any
other sum, due under the Note, this Deed of Trust or any other Loan Document
when due or if the entire Debt is not paid on or before the maturity date.

(b) Borrower’s noncompliance or nonperformance of any other term, covenant or
condition contained in this Deed of Trust or in any of the Loan Documents, after
the expiration of any applicable grace periods, or in any document of record
which encumbers the Mortgaged Property.

(c) If an Event of Default (as defined in such other Loan Document) shall have
occurred under any other Loan Document.

(d) If any representation or warranty of Borrower or of its members, general
partners, principals, affiliates, agents or employees furnished to Lender shall
have been false or misleading in any material respect when made.

(e) If Borrower shall be in default under any deed of trust or other lien
against all or any portion of the Mortgaged Property or any document executed or
delivered in connection therewith.

(f) If any inferior or subordinate lien encumbers the Mortgaged Property
securing monies paid to or for the benefit of Borrower or subject to Borrower’s
right to contest certain liens as provided in this Deed of Trust, if the
Mortgaged Property becomes subject to any mechanic’s, materialman’s or other
lien other than a lien for local real estate taxes and assessments not then due
and payable and the lien shall remain undischarged of record (by payment,
bonding or otherwise) for a period of thirty (30) calendar days.

(g) If any of the following occurs with respect to Borrower, any Obligor, or any
general partner, manager or member of Borrower: (i) insolvency, general
assignment for the benefit of creditors, the entry of an order for relief under
the United State Bankruptcy Code of 1978, as amended, 11 U.S.C. §101 et seq.
(the “Bankruptcy Code”), or the filing of a bill in equity or the initiation of
other proceedings for the appointment of a receiver of assets; (ii) the
voluntary filing (or an involuntary filing by any affiliate of Lender) of a
petition or initiation of other proceedings in any court for a composition with
creditors for relief in any manner from the payment of debts when due under any
state or federal law; or (iii) the institution of any proceedings in bankruptcy
or for the appointment of a receiver, liquidator, trustee or other such officer
under any state or federal law by any creditor.

(h) Should any federal or state tax lien or any claim or lien for labor or
materials be filed of record against Borrower or the Mortgaged Property or any
part thereof; provided, however, the filing of any such lien or claim shall not
be a default if after prior notice to Lender, Borrower, at its own expense,
contests by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of such lien provided that (i) no default exists under the Note
or the Deed of Trust, (ii) such proceeding shall suspend the collection of the
taxes from Borrower and from the Mortgaged Property, (iii) such proceeding shall
be permitted under and be conducted in accordance with the provisions of any
other instrument to which Borrower or the Mortgaged Property is subject and
shall not constitute a default thereunder, (iv) neither the Mortgaged Property
nor any part thereof or interest therein will, in the reasonable opinion of
Lender, be in danger of being sold, forfeited, terminated, canceled or lost,
(v) Borrower shall have set aside adequate reserves for payment of the taxes,
together with all interest and penalties thereon, and (vi) Borrower shall have
furnished such security as may be required in the proceeding, or as may be
reasonably requested by Lender to insure the payment of any such taxes, together
with all interest and penalties thereon.

(i) If any federal tax lien is filed against Borrower, any general partner,
manager or member of Borrower, any Guarantor or the Mortgaged Property and same
is not discharged of record within thirty (30) calendar days after same is
filed;

(j) Except as permitted in this Deed of Trust and/or the Loan Agreement, the
actual or threatened alteration, improvement, demolition or removal of any of
the Improvements, or any construction on the Mortgaged Property, without the
prior consent of Lender;

(k) Damage to the Mortgaged Property in any manner which is not covered by
insurance, which lack of coverage arises solely as a result of Borrower’s
failure to maintain the insurance required under this Deed of Trust;

(l) Seizure or forfeiture of the Mortgaged Property, or any portion thereof, or
Borrower’s interest therein, resulting from criminal wrongdoing or other
unlawful action of Borrower, its affiliates, or any tenant in the Mortgaged
Property under any federal, state or local law;

(m) If Borrower consummates a transaction which would cause this Deed of Trust
or Lender’s exercise of its rights under this Deed of Trust, the Note or the
Other Loan Documents to constitute a nonexempt prohibited transaction under
ERISA or result in a violation of a state statute regulating governmental plans,
subjecting Lender to liability for a violation of ERISA or a state statute;

(n) If any default occurs under any guaranty or indemnity including the
Environmental Indemnification executed in connection herewith and such default
continues after the expiration of applicable grace periods, or such guaranty or
indemnity shall cease to be in full force and effect, or any guarantor or
indemnitor shall deny or disaffirm its obligation thereunder; and/or

(o) Failure of Borrower or Guarantor, for a period of fifteen (15) days after
written notice from Lender, to observe or perform any non-monetary covenant or
condition contained in this Deed of Trust or any other Loan Document not set
forth in the subsections above; provided that if any such failure concerning a
non-monetary covenant or condition is susceptible to cure and cannot reasonably
be cured within said fifteen (15) day period, then the defaulting party shall
have an additional thirty (30) day period to cure such failure and no Event of
Default shall be deemed to exist hereunder so long as the defaulting party
commences such cure within the initial fifteen (15) day period and diligently
and in good faith pursues such cure to completion within such resulting
forty-five (45) day period from the date of Lender’s notice.

22. Remedies.

(a) Remedies Available. During the existence of any Event of Default, Lender
and, upon request of Lender, Trustee may, in addition to any other rights or
remedies available to it hereunder, at law or in equity, take such action,
without notice including, without limitation, demand presentment for payment,
notice of nonpayment, grace, protest, notice of protest, notice of intent to
accelerate the Debt, notice of acceleration of the Debt or any such other
notice, as it deems advisable to protect and enforce any one or more or its
rights against Borrower and in and to the Mortgaged Property, including, without
limitation, the following actions:

(i) declare all or any portion of the unpaid Debt to be immediately due and
payable; provided, however, that upon the occurrence of any of the events
specified in Section 21(g) hereof the entire Debt will be immediately due and
payable without notice or demand or any other declaration of the amounts due and
payable;

(ii) enter into or upon the Mortgaged Property, either personally or by its
agents, nominees or attorneys, and dispossess Borrower and its agents and
servants therefrom, with or without a sale by Trustee of the Mortgaged Property
pursuant to the power of sale provided herein and without applying for a
receiver for the Rents and without any payment of rent or other compensation to
Borrower, but subject to the rights of the tenants under the Leases. Thereupon
Lender or Trustee may (A) use, operate, manage, control, insure, maintain,
repair, restore and otherwise deal with any or all of the Mortgaged Property and
conduct the business thereat, (B) make alterations, additions, renewals,
replacements and improvements to or on any of the Mortgaged Property, (C)
exercise all rights and powers of Borrower with respect to all or any portion of
the Mortgaged Property, whether in the name of Borrower or otherwise, including,
without limitation, the right to make, cancel, enforce or modify leases and
contracts, obtain and evict tenants, and demand, sue for, collect and receive
all earnings, revenues, rents, issues, profits and other income of the Mortgaged
Property, and (D) apply the receipts from the Mortgaged Property to the payment
of the Debt, after deducting therefrom all expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) reasonably incurred in
connection with the aforesaid operations and all amounts necessary to pay the
taxes, assessments, insurance and other charges in connection with the Mortgaged
Property, as well as just and reasonable compensation for the services of
Lender’s and Trustee’s third-party agents;

(iii) have an Appraisal or other valuation of the Mortgaged Property performed
by an Appraiser (and Borrower covenants and agrees it shall cooperate in causing
any such valuation or Appraisal to be performed) and any cost or expense
incurred by Lender or Trustee, as the case may be, in connection therewith shall
constitute a portion of the Debt and be secured by this Deed of Trust and shall
be immediately due and payable to Lender or Trustee, as the case may be, with
interest, at the Default Rate, until the date of payment to Lender or Trustee,
as the case may be;

(iv) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained in any of the Loan
Documents,

(v) recover judgment on the Note or any guaranty either before, during or after
(or in lieu of) any proceedings for the enforcement of this Deed of Trust;

(vi) apply, ex parte, for the appointment of a custodian, trustee, receiver,
liquidator or conservator of the Mortgaged Property or any part thereof,
irrespective of the adequacy of the security for the Debt and without regard to
the solvency of Borrower or of any Person liable for the payment of the Debt,
and such receiver or other official shall have all rights and powers permitted
by applicable law and such other rights and powers as the court making such
appointment may confer, but the appointment of such receiver or other official
shall not impair or in any manner prejudice the rights of Lender or Trustee to
receive the Rent with respect to any of the Mortgaged Property pursuant to this
Deed of Trust or the Assignment;

(vii) require Borrower or any receiver appointed to collect the Rents to pay
Lender monthly in advance the fair and reasonable rental value for any portion
of the Mortgaged Property used or occupied by Borrower. Upon demand by Lender,
Trustee or such receiver, Borrower shall immediately vacate and surrender
possession to Lender, Trustee or such receiver. In default thereof, Borrower may
be evicted by Lender, Trustee or such receiver by summary proceedings or
otherwise;

(viii) by or through Trustee, sell or offer for sale, in one or more sales, all
or any part of the Mortgaged Property, in such portions, order and parcels as
Lender may determine, with or without having first taken possession of same, to
the highest bidder for cash (or credit on the Debt if Lender is the highest
bidder) at public auction. Such sale shall be held in accordance with the
requirements of applicable law. At any such sale, (i) each and every recital
contained in any instrument of conveyance made by Trustee shall conclusively
establish the truth and accuracy of the matters recited therein, (ii) any and
all prerequisites to the validity thereof shall be conclusively presumed to have
been performed, (iii) to the fullest extent permitted by law, Borrower shall be
completely and irrevocably divested of all of its right, title, interest, claim
and demand whatsoever, either at law or in equity, in and to the property sold,
and such sale shall be a perpetual bar both at law and in equity against
Borrower, and against any and all other persons claiming or to claim the
property sold or any part thereof, by, through or under Borrower and (iii),
Lender may be a purchaser at any such sale. The Mortgaged Property may be sold
in one or more parcels and in such manner and order as Trustee, in his sole
discretion, may elect, it being expressly understood and agreed that the right
of sale arising out of any Event of Default shall not be exhausted by any one or
more sales; or

(x) pursue any or all such other rights or remedies as Lender or Trustee may
have under applicable law or in equity including, without limitation by judicial
foreclosure action ; provided, however, that the provisions of this
Section 22(a) shall not be construed to extend or modify any of the notice
requirements or grace periods provided for hereunder or under any of the other
Loan Documents.

(xi) Borrower hereby waives, disclaims and renounces each and every claim to all
or any portion of the Mortgaged Property as a homestead.

(xii) If the Loan is secured by more than one separate deed of trust, Lender may
enforce the same in any order as it may select in its sole discretion.

In the event of a sale, by foreclosure or otherwise, of less than all of the
Mortgaged Property, this Deed of Trust shall continue as a lien on the remaining
portion of the Mortgaged Property.

Each of the foregoing remedies may be pursued individually, concurrently or
otherwise, at such time and in such order as Lender or Trustee may determine, in
its sole discretion, without impairing or otherwise affecting any other rights
and remedies of Lender or Trustee hereunder, at law or in equity.

(b) INTENTIONALLY OMITTED.

(c) Possession. The purchaser at any trustee’s or foreclosure sale hereunder may
disaffirm any easement granted, or rental or lease contract made, in violation
of any provision of this Deed of Trust, and may take immediate possession of the
Mortgaged Property free from, and despite the terms of, such grant of easement
and rental or lease contract.

(d) Application of Proceeds. The proceeds or avails of any sale made under or by
virtue of this Section 22, together with any other sums which then may be held
by Lender or Trustee under this Deed of Trust, whether under the provisions of
this Section 22 or otherwise, shall be applied as follows (unless otherwise
provided by law):

First: To the payment of the third-party costs and expenses reasonably incurred
in connection with any such sale and to advances, fees and expenses, including,
without limitation, reasonable fees and expenses of Trustee and of Trustee’s and
Lender’s legal counsel, and of any judicial proceedings wherein the same may be
made, and of all expenses, liabilities and advances reasonably made or incurred
by Lender and Trustee under this Deed of Trust, together with interest as
provided herein on all such expenses, liabilities and advances made by Lender or
Trustee, as the case may be;

Second: To the payment of the whole amount then due, owing and unpaid upon the
Note for principal and interest, with interest on the unpaid principal at the
Default Rate from the date of the occurrence of the earliest Event of Default
that formed a basis for such sale until the same is paid in full;

Third: To the payment of any other Debt required to be paid by Borrower pursuant
to any provision of this Deed of Trust, the Note, or any of the other Loan
Documents; and

Fourth: The surplus, if any, to Borrower unless otherwise required by law.

Lender, Trustee and any receiver or custodian of the Mortgaged Property shall be
liable to account for only those rents, issues, proceeds and profits actually
received by it.

(e) Rights Pertaining to Sales.

(i) Lender may adjourn from time to time any sale to be made under or by virtue
of this Deed of Trust by announcement at the time and place appointed for such
sale or adjourned sale. Except as otherwise provided by any applicable law,
Lender, without further notice or publication, may make such sale at the time
and place to which the same shall be so adjourned.

(ii) Upon the completion of any sale made by Trustee under or by virtue of this
Section 22, Trustee shall execute and deliver to any accepted purchaser good and
sufficient instruments granting, conveying, assigning and transferring all
estate, right, title and interest in and to the Mortgaged Property sold without
any covenant or warranty whatsoever express or implied, as require by applicable
law.

(iii) In the event of any sale made pursuant to this Section 22, the entire Debt
immediately thereupon shall become due and payable, anything in the Loan
Documents to the contrary notwithstanding.

(iv) Upon any sale made pursuant to this Section 22, Lender may bid for and
acquire all or any portion of the Mortgaged Property. In lieu of paying cash
therefor, Lender or Trustee may make settlement for the purchase price by
crediting against the Debt the net sales price after deducting therefrom the
expenses of the sale and the costs of the action.

(f) No Release. No recovery of any judgment by Lender or Trustee and no levy of
an execution under any judgment upon the Mortgaged Property or upon any other
property of Borrower shall release or impair the lien of this Deed of Trust upon
the Mortgaged Property, or any liens, rights, powers or remedies of Lender or
Trustee hereunder until the Debt is paid in full.

(g) Tenancy at Sufferance. Unless Lender, Trustee or the purchaser of the
Mortgaged Property pursuant to any sale thereof resulting from the exercise of
Lender’s or Trustee’s rights hereunder would have the right automatically to
cause Borrower or any Person in possession of the Mortgaged Property to be
evicted therefrom immediately upon such sale, any sale of the Mortgaged Property
pursuant to this Deed of Trust, without further notice, shall create the
relation of landlord and tenant at sufferance between the purchaser and Borrower
or any Person in possession of the Mortgaged Property through Borrower, and upon
failure of Borrower or such Person to surrender possession thereof immediately,
Borrower or such Person may be removed by a writ of possession of the purchaser
in any court having jurisdiction.

(h) Interest After Default. If any portion of the Debt is not paid when due
(whether by acceleration or otherwise), and after any applicable grace period,
then Borrower shall pay interest at the Default Rate on the entire outstanding
principal balance of the Debt from the date on which such amount first becomes
due until the earlier of the cure of all Events of Default or the payment of the
entire amount due to Lender, whether or not any action shall have been taken or
proceeding commenced to recover the same or to sell the Mortgaged Property. All
unpaid and accrued interest shall be secured by this Deed of Trust as part of
the Debt. Nothing in this Section 22 or in any other provision of this Deed of
Trust shall constitute an extension of the time for payment of the Debt.

(i) Borrower’s Actions After Default. After the happening of any Event of
Default and immediately upon the commencement of any action, suit or other legal
proceedings by Lender in connection therewith, Borrower shall (a) after receipt
of notice of the institution of any such action, suit or other proceeding, waive
the issuance and service of process and enter its voluntary appearance in such
action, suit or proceeding, (b) if required by Lender or Trustee, consent to the
appointment of a receiver or receivers of the Mortgaged Property and of all the
earnings, revenues, rents, issues, profits and income thereof, and (c) waive any
defense Borrower might have for the failure of Lender or Trustee to make any
tenants party defendants to a foreclosure proceeding or to foreclose their
rights in any such proceeding.

(j) Control by Lender After Default. Notwithstanding the appointment of any
custodian, receiver, liquidator or trustee of Borrower, any of its property, or
the Mortgaged Property, to the extent permitted by law, Lender or Trustee shall
be entitled to obtain possession and control of all of the Mortgaged Property in
accordance with the terms hereof.

(k) Right to Cure Defaults. Upon the occurrence of any Event of Default
hereunder, Lender, Trustee or their agents, without notice to or demand on
Borrower and without releasing Borrower from any obligation hereunder, may, but
without obligation to do so, perform, pay or otherwise cure any defaulted
obligation of Borrower in such manner and to such extent as Lender may deem
necessary to protect the Mortgaged Property or the lien of this Deed of Trust.
Lender, Trustee and their agents are authorized to enter upon the Mortgaged
Property, or appear in, defend, or bring any action or proceeding, to protect
Lender’s interest in the Mortgaged Property, cause the sale of the Mortgaged
Property or collect the Debt. Trustee’s or Lender’s costs, as the case may be,
and expenses in connection with this Section 22 (including reasonable attorneys’
fees to the extent permitted by law), shall (i) constitute a portion of the
Debt, (ii) be due and payable to Lender or Trustee, as the case may be, upon
demand and (iii) accrue interest at the Default Rate from the date so demanded
to the date Lender or Trustee, as the case may be, is paid in full.

(l) Recovery of Sums Required to Be Paid. Lender shall have the right from time
to time to take action to recover any sums which constitute a part of the Debt
as the same become due and payable hereunder (after the expiration of any grace
period or the giving of any notice herein provided, if any), without regard to
whether the balance of the Debt shall be due, and without prejudice to the right
of Lender thereafter to bring an action of foreclosure, or any other action, for
any default by Borrower existing at the time such earlier action was commenced.

(m) Marshaling and Other Matters. Borrower hereby waives, to the fullest extent
permitted by law, the benefit of all appraisement, valuation, stay, extension,
reinstatement, redemption (both equitable and statutory) and homestead laws now
or hereafter in force and all rights of marshaling in the event of any sale
hereunder of the Mortgaged Property or any interest therein. Borrower hereby
expressly waives all rights of redemption from sale, whether equitable or
statutory, under any order or decree of foreclosure of this Deed of Trust. Such
waiver shall bind Borrower, and every Person acquiring any interest in or title
to the Mortgaged Property subsequent to the date hereof and all other Persons,
to the fullest extent permitted by applicable law.

(n) No Impairment; No Releases. The interests and rights of Lender under the
Loan Documents shall not be impaired by any indulgence, including (i) any
renewal, extension or modification which Lender may grant with respect to any of
the Debt; (ii) any surrender, compromise, release, renewal, extension, exchange
or substitution which Lender may grant with respect to the Mortgaged Property;
or (iii) any release or indulgence granted to any maker, endorser, guarantor or
surety of any of the Debt.

23. Rights and Remedies Cumulative.

(a) The rights and remedies of Lender as provided in this Deed of Trust, the
Note, and every Loan Document, shall be cumulative and concurrent; may be
pursued separately, successively or together against Borrower or against the
Mortgaged Property, or both, at the sole discretion of Lender; and may be
exercised as often as occasion therefor shall arise. The failure to exercise any
such right or remedy shall in no event be construed as a waiver or release
thereof.

(b) Any failure by Lender to insist upon strict performance by Borrower of any
of the terms and provisions of this Deed of Trust or the Note shall not be
deemed to be a waiver of any of the terms or provisions of the Deed of Trust or
Note, and Lender shall have the right thereafter to insist upon strict
performance by Borrower of any and all of them.

(c) Neither Borrower nor any other person now or hereafter obligated for payment
of all or any part of the sums now or hereafter secured by this Deed of Trust
shall be relieved of such obligation by reason of the failure of Lender to
comply with any request of Borrower or of any other person so obligated to take
action to foreclose on this Deed of Trust or otherwise enforce any provisions of
the Deed of Trust or the Note, or by reason of the release, regardless of
consideration, of all or any part of the security held for the indebtedness
secured by this Deed of Trust, or by reason of any agreement or stipulation
between any subsequent owner of the Mortgaged Property and Lender extending the
time of payment or modifying the terms of the Deed of Trust or Note without
first having obtained the consent of Borrower or such other person; and in the
latter event Borrower and all such other persons shall continue to be liable to
make payments according to the terms of any such extension or modification
agreement, unless expressly released and discharged in writing by Lender.

(d) Lender may release, regardless of consideration, any part of the security
held for the indebtedness secured by this Deed of Trust without, as to the
remainder of the security, in any way impairing or affecting the lien of this
Deed of Trust or its priority over any subordinate lien.

(e) For payment of the indebtedness secured hereby, Lender may resort to any
other security therefor held by Lender in such order and manner as Lender may
elect.

24. Borrower’s Waivers. Borrower hereby waives and releases:

(a) all benefit that might accrue to Borrower by virtue of any present or future
law exempting the Mortgaged Property, or any part of the proceeds arising from
any sale thereof, from attachment, levy or sale on execution, or providing for
any stay of execution, exemption from civil process or extension of time for
payment;

(b) unless specifically required herein, all notices of Borrower’s default or of
Lender’s election to exercise, or Lender’s actual exercise of any option under
the Note or this Deed of Trust;

(c) after sale or sales of the Mortgaged Property any right under any statute
heretofore or hereafter enacted to redeem the property so sold or any part
thereof; and

(d) any right to have the Mortgaged Property marshaled upon any foreclosure
hereunder. The right is hereby given by Borrower and reserved by Lender to make
partial release or releases of security hereunder, agreeable to Lender without
notice to, or the consent, approval or agreement of other parties in interest,
which partial release or releases shall not impair in any manner the validity of
or priority of this Deed of Trust on the security remaining, nor release the
personal liability of Borrower for the debt hereby secured.

Borrower hereby expressly waives all benefit or advantage of any such law or
laws to the extent that it lawfully may, and covenants not to hinder, delay or
impede the execution of any power herein granted or delegated to Lender, but to
suffer and permit the execution of every power as though no such law or laws had
been made or enacted.

25. Indemnification; Subrogation.

(a) General Indemnification.

(i) Borrower shall indemnify, defend and hold Lender harmless against: (x) any
and all claims for brokerage, leasing, finder’s or similar fees which may be
made relating to the Mortgaged Property or the Debt, and (y) any and all
liability, obligations, losses, damages, penalties, claims, actions, suits,
costs and expenses (including Lender’s reasonable attorneys’ fees, together with
reasonable appellate counsel fees, if any) of whatever kind or nature which may
be asserted against, imposed on or incurred by Lender in connection with the
Debt, this Deed of Trust, the Mortgaged Property, or any part thereof, or the
exercise by Lender of any rights or remedies granted to it under this Deed of
Trust; provided, however, that nothing herein shall be construed to obligate
Borrower to indemnify, defend and hold harmless Lender from and against any and
all liabilities, obligations, losses, damages, penalties, claims, actions,
suits, costs and expenses enacted against, imposed on or incurred by Lender by
reason of Lender’s willful misconduct or gross negligence or that first come
into existence after Lender acquires title to the Mortgaged Property by
foreclosure or deed in lieu thereof.

(ii) If Lender is made a party defendant to any litigation or any claim is
threatened or brought against Lender concerning the secured indebtedness, this
Deed of Trust, the Mortgaged Property, or any part thereof, or any interest
therein, or the construction, maintenance, operation or occupancy or use
thereof, then Lender shall notify Borrower of such litigation or claim and
Borrower shall indemnify, defend and hold Lender harmless from and against all
liability by reason of said litigation or claims, including reasonable
attorneys’ fees (together with reasonable appellate counsel fees, if any). The
right to such attorneys’ fees (together with reasonable appellate counsel fees,
if any) and expenses incurred by Lender in any such litigation or claim of the
type described in this Section 25(a)(ii) whether or not any such litigation or
claim is prosecuted to judgment, shall be deemed to have accrued on the
commencement of such claim or action and shall be enforceable whether or not
such claim or action is prosecuted to judgment. If Lender commences an action
against Borrower to enforce any of the terms hereof or to prosecute any breach
by Borrower of any of the terms hereof or to recover any sum secured hereby,
Borrower shall pay to Lender its reasonable attorneys’ fees (together with
reasonable appellate counsel fees, if any) and expenses. If Borrower breaches
any term of this Deed of Trust, Lender may engage the services of an attorney or
attorneys to protect its rights hereunder, and in the event of such engagement
following any breach by Borrower, Borrower shall pay Lender reasonable
attorneys’ fees (together with reasonable appellate counsel fees, if any) and
expenses incurred by Lender, whether or not an action is actually commenced
against Borrower by reason of such breach. All references to “attorneys” in this
Section 25(a)(ii) and elsewhere in this Deed of Trust shall include without
limitation any attorney or law firm engaged by Lender and Lender’s in-house
counsel, and all references to “fees and expenses” in this Section 25(a)(ii) and
elsewhere in this Deed of Trust shall include without limitation any fees of
such attorney or law firm and any allocation charges and allocation costs of
Lender’s in-house counsel.

(iii) A waiver of subrogation shall be obtained by Borrower from its insurance
carrier and, consequently, Borrower waives any and all right to claim or recover
against Lender, its officers, employees, agents and representatives, for loss of
or damage to Borrower, the Mortgaged Property, Borrower’s property or the
property of others under Borrower’s control from any cause insured against or
required to be insured against by the provisions of this Deed of Trust.

(b) Duty To Defend And Attorneys And Other Fees And Expenses. Upon written
request by any Indemnified Party, Borrower shall defend such Indemnified Party
(if requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other professionals approved by the Indemnified Parties. If
Borrower does not provide a defense by attorneys and other professionals
reasonably satisfactory to Indemnified Parties, any Indemnified Parties may, in
their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of claim or proceeding.
Upon demand, Borrower shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

(c) Survival Of Indemnities. Notwithstanding any provision of this Deed of Trust
or any other Loan Document to the contrary, the provisions of Section 25(a), and
Borrower’s obligations thereunder, shall survive (a) the repayment of the Debt,
(b) the foreclosure of this Deed of Trust, and (c) the release (or reconveyance,
as applicable) of the lien of this Deed of Trust.

26. Environmental Representations and Warranties. Borrower represents and
warrants to Indemnified Parties that:

(a) Hazardous Substances. Based on its review of the environmental assessment of
the Property delivered to Lender by Borrower prior to the date hereof (the
“Environmental Report”), there are no Hazardous Substances or Storage Tanks in,
on, above, or under the Property, except those that are either (i) of such types
and in such quantities as are customarily used or stored or generated for
offsite disposal or otherwise present in or at properties of the relevant
property type, and in compliance with all Environmental Laws and with permits
issued pursuant thereto, or (ii) fully disclosed to and approved by Lender in
writing.

(b) No Releases. Based on its review of the Environmental Report, there are no
past (during Borrower’s period of ownership only), present or to Borrower’s
knowledge, threatened Releases of Hazardous Substances in, on, above, under or
from the Property, except as described in the Environmental Report.

(c) No Migration. Based on its review of the Environmental Report, to Borrower’s
knowledge, there is no threat of any Release of Hazardous Substances migrating
to the Property, except as described in the Environmental Report.

(d) No Violations. There is no past (during Borrower’s period of ownership only)
or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with the Property, except as described in the
Environmental Report.

(e) No Notice. Borrower does not know of, and Borrower has not received, any
written or oral notice or other communication from any person (including a
governmental entity) relating to the presence of Hazardous Substances in, on,
above, under or from the Property or Remediation thereof, possible liability of
any person pursuant to any Environmental Law or other environmental conditions
in connection with the Property, or any actual or potential administrative or
judicial proceedings in connection with any of the foregoing.

(f) Complete Disclosure. Borrower has truthfully and fully provided to Lender,
in writing, any and all information relating to environmental conditions in, on,
above, under or from the Property that is known to Borrower and that is
contained in files and records of Borrower.

(g) Authorizations. To the best of Borrower’s knowledge, all notices, permits,
licenses, registrations, or similar authorizations, if any, required to be
obtained or filed in connection with the ownership, operation, or use of the
Property, including in connection with the existence of any Storage Tanks at the
Property or the past or present generation, treatment, storage, disposal, or
Release of a Hazardous Substance into the environment, have been duly obtained
or filed and have been duly renewed or maintained.

(h) Property Compliance. To the best of Borrower’s knowledge, the Property and
the operations conducted thereon do not violate any applicable law, statute,
ordinance, rule, regulation, order, or determination of any governmental
authority or any restrictive covenant or deed restriction (recorded or
otherwise), including all applicable zoning ordinances and building codes, flood
disaster laws and Environmental Laws. Furthermore, to Borrower’s knowledge, the
Property is maintained and has been maintained in such a manner as to prevent
excess humidity or accumulation of moisture that may promote the growth of molds
or other fungi and other microorganisms.

(i) Borrower’s Investigation. Borrower has obtained an Environmental Phase I
Site Assessment Report, and has determined, that no Hazardous Substances are or
have been generated, treated, stored, used, disposed of or Released in, on,
above, under, from or about the Property, except in compliance with applicable
Environmental Laws.

(j) Other Properties. Neither Borrower, nor, to the best knowledge of Borrower,
any other person, including any predecessor owner, tenant, licensee, occupant,
user, or operator of all or any portion of the Property, has ever caused,
permitted, authorized or suffered, and Borrower will not cause, permit,
authorize, or suffer, any Hazardous Substance to be placed, held, located, or
disposed of, on, under or about any other real property, all or any portion of
which is legally or beneficially owned (or any interest or estate therein which
is owned) by Borrower in any jurisdiction now or hereafter having in effect a
so-called superlien law or ordinance, the effect of which law or ordinance would
be to create a lien on the Property to secure any obligation in connection with
the superlien law of such other jurisdiction.

(k) No Litigation. Except as otherwise previously disclosed to Lender in
writing, there is no pending or, to the best of Borrower’s knowledge, threatened
litigation, proceedings, or investigations before or by any administrative
agency in which any person alleges or is investigating any alleged presence,
Release, threat of Release, placement on, under, from or about the Property, or
the manufacture, handling, generation, transportation, storage, treatment,
discharge, burial, or disposal on, under, from or about the Property, or the
transportation to or from the Property, of any Hazardous Substance.

(l) No Communications. To Borrower’s knowledge, there have been no
communications or agreements with any governmental authority or any private
entity, including any prior owners or operators of the Property, relating in any
way to the presence, Release, threat of Release, placement on, under or about
the Property, or the use, manufacture, handling, generation, transportation,
storage, treatment, discharge, burial, or disposal on, under or about the
Property, or the transportation to or from the Property, of any Hazardous
Substance, except for communications made in the ordinary course of business in
connection with permits, reports, and routine inspections issued, prepared or
conducted by government agencies or authorities having jurisdiction over the
Property, which have not been fully disclosed to Lender in writing.

27. Environmental Covenants. Borrower covenants and agrees with Indemnified
Parties that:

(a) Compliance. All uses and operations on or of the Property by Borrower shall
be in compliance with all Environmental Laws and permits issued pursuant
thereto. Borrower shall make commercially reasonable efforts to cause tenants at
the Property to comply with Environmental Laws.

(b) No Releases. Borrower shall use its best efforts to prohibit the Releases of
Hazardous Substances in, on, above, under or from the Property.

(c) No Hazardous Substances. Borrower shall use its best efforts to prohibit the
presence of Hazardous Substances in, on, above or under the Property, except
those that are either (i) Hazardous Substances of such types and in such
quantities as are customarily used or stored or generated for offsite disposal
or otherwise present in or at properties of the relevant property type, and in
compliance with all Environmental Laws and with permits issued pursuant thereto,
or (ii) fully disclosed to Lender in writing and approved by Lender.

(d) No Encumbrances. Borrower shall keep the Property free and clear of all
liens and other encumbrances imposed pursuant to any Environmental Law, whether
due to any act or omission of Borrower or any other person (the “Environmental
Liens”).

(e) Investigation. In addition to the Environmental Compliance Reports and
Environmental Remediation Reports (each as defined in Section 26(h) below),
Borrower shall, at its sole cost and expense, perform any environmental site
assessment or other investigation of environmental conditions in connection with
the Property pursuant to any reasonable written requests of Lender (including
sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), but only if Lender
has a reasonable basis for believing that such site assessment or other
investigation is warranted, and share with Lender the reports and other results
thereof, and Lender and other Indemnified Parties shall be entitled to rely on
such reports and other results thereof.

(f) Remediation. Borrower shall, at its sole cost and expense, comply with all
written requests of Lender to (i) reasonably effectuate Remediation of any
condition (including but not limited to a Release of a Hazardous Substance) in,
on, above, under or from the Property, to the extent required by Environmental
Law; and (ii) comply with any Environmental Law.

(g) Prohibited Activities. Borrower shall not do, and Borrower shall not do or
allow any tenant or other user of the Property to do, any act or thing that
violates any Environmental Law.

(h) Monitoring. If Lender has a reasonable basis for believing any Hazardous
Substance is present on the Property in violation of Environmental Law, Borrower
shall upon request of Lender establish and maintain, at Borrower’s sole expense,
a system to assure and monitor continued compliance with Environmental Laws,
which system shall include at a minimum annual reviews of such compliance by
employees or agents of Borrower who are familiar with the requirements of the
Environmental Laws and, at the request of Lender no more than once each year,
obtaining a detailed review of such compliance of the environmental condition of
the Property (“Environmental Compliance Report”) in scope reasonably
satisfactory to Lender by an environmental consulting firm approved in advance
by Lender; provided, however, that if any Environmental Compliance Report
indicates a violation of any Environmental Law or a need for Remediation, such
system shall include at the request of Lender a detailed review (“Environmental
Remediation Report”) of the status of such violation by such environmental
consultant. Borrower shall furnish each Environmental Compliance Report or
Environmental Remediation Report to the Lender within 60 days after Lender so
requests, together with such additional information as Lender may reasonably
request. If Borrower fails to contract for such an Environmental Compliance
Report or Environmental Remediation Report after 10 days’ notice, or fails to
provide either such report within 60 days, Lender may order same, and Borrower
grants to Lender and its employees, agents, contractors and consultants access
to the Property and a license (which is coupled with an interest and irrevocable
while the Debt is outstanding) to perform inspections and tests, including the
taking of soil borings and air and groundwater samples. All costs of such
reports, inspections and tests shall be an obligation of Borrower which Borrower
promises to pay to Lender pursuant to this Agreement. All such costs shall
constitute a portion of the Debt.

(i) Notice Of Release. Borrower shall promptly notify Lender in writing of
(i) any presence or Release or future Release of Hazardous Substances in, on,
above, under, from or migrating towards the Property in violation of
Environmental Law; (ii) any non-compliance with any Environmental Laws related
in any way to the Property; (iii) any actual Environmental Lien; (iv) any
Remediation of environmental conditions relating to the Property required by
Environmental Law; and (v) any written or oral notice or other communication of
which Borrower becomes aware from any source whatsoever relating in any way to
the foregoing or any actual or potential administrative or judicial proceedings
in connection with anything referred to in this Agreement.

Upon Lender’s request, at any time after the occurrence of an Event of Default
hereunder or at such other time as Lender has reasonable grounds to believe that
Hazardous Substances are or have been released, stored or disposed of on or
around the Mortgaged Property or that the Mortgaged Property may be in violation
of the Environmental Laws, Borrower shall provide, at Borrower’s sole cost and
expense, an inspection or audit of the Mortgaged Property prepared by a
hydrogeologist or environmental engineer or other appropriate consultant
approved by Lender indicating the presence or absence of Hazardous Substances on
the Mortgaged Property or an inspection or audit of the Improvements prepared by
an engineering or consulting firm approved by Lender indicating the presence or
absence of friable asbestos or substances containing asbestos on the Mortgaged
Property. If Borrower fails to provide such inspection or audit within thirty
(30) days after such request, Lender may order the same, and Borrower hereby
grants to Lender and its employees and agents access to the Mortgaged Property
and a license to undertake such inspection or audit. The cost of such inspection
or audit, together with interest thereon at the Default Rate (as defined in the
Note) from the date incurred by Lender until actually paid by Borrower, shall be
immediately due and payable to Lender by Borrower on demand.

28. INTENTIONALLY OMITTED.

29. Further Assurances. Borrower will execute and deliver such further
instruments and perform such further acts as may be requested by Lender from
time to time to confirm the provisions of this Deed of Trust or the Note, to
carry out more effectively the purposes of this Deed of Trust or the Loan
Documents securing the Note, or to confirm the priority of the lien created by
this Deed of Trust on any property, rights or interest encumbered or intended to
be encumbered by the lien of this Deed of Trust or the Loan Documents.

30. Counsel Fees. If Lender becomes a party to any suit or proceeding affecting
the Mortgaged Property or title thereto, the lien created by this Deed of Trust
or Lender’s interest therein, or if Lender engages counsel to collect any of the
indebtedness or to enforce performance of the agreements, conditions, covenants,
provisions or stipulations of this Deed of Trust or the Loan Documents, Lender’s
costs, expenses and reasonable counsel fees, whether or not suit is instituted,
shall be paid to Lender by Borrower, on demand, with interest at the then
effective rate set forth in the Note, and until paid they shall be deemed to be
part of the Debt and secured by this Deed of Trust.

31. Communications. All notices or other written communications hereunder or
under any other Loan Document shall be deemed to have been properly given
(a) upon delivery, if delivered in person or by facsimile transmission with
receipt acknowledged by the recipient thereof, or (b) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service addressed as follows:

         
If to Borrower:
  NNN VF Four Resource Square, LLC

 
  c/o Triple Net Properties, LLC
 
  1551 N. Tustin Avenue, Suite 300
 
  Santa Ana, California 92705

 
  Attn: Theresa Hutton

 
  Facsimile No.: (714) 667-8252

With a copy to:
  Hirschler Fleischer

 
  2100 E. Cary Street
 
  Richmond, Virginia 23223

 
  Attn: David F. Belkowitz, Esquire

 
  Facsimile No.: (804) 644-0957

If to Lender:
  RAIT Partnership, L.P.

 
  1818 Market Street, 28th Floor
 
  Philadelphia, PA 19103

 
  Attn: Scott F. Schaeffer, President

 
  Facsimile No.: (215) 861-7920

With a copy to:
  Ledgewood, a professional corporation

 
  1900 Market Street, Suite 750
 
  Philadelphia, PA 19103

 
  Attn: Brian L. Murland, Esquire

 
  Facsimile No.: (215) 735-2513


or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in Philadelphia, Pennsylvania. Notwithstanding the foregoing, Borrower
expressly agrees that computer generated late notices sent by Lender in the
ordinary course of its business shall constitute valid and sufficient notice of
payment defaults when such notice is required by the Note or any other Loan
Document

32. Covenant Running with the Land. Any act or agreement to be done or performed
by Borrower shall be construed as a covenant running with the land and shall be
binding upon Borrower and its successors and assigns as if they had personally
made such agreement.

33. Waiver of Notice. Borrower hereby expressly waives the right to receive any
notice from Lender with respect to any matter for which this Deed of Trust does
not specifically and expressly provide for the giving of notice by Lender to
Borrower. No release of any security for the Loan or one or more extensions of
time for payment of the Note or any installment thereof, and no alteration,
amendment or waiver of any provision of this Deed of Trust, the Note or the
other Loan Documents made by agreement between Lender or any other person, shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower or any other person who may become liable for the
payment of all or any part of the Loan under the Note, this Deed of Trust or the
other Loan Documents.

34. Jurisdiction, Court Proceedings. BORROWER, TO THE FULLEST EXTENT PERMITTED
BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE
ADVICE OF COMPETENT COUNSEL, (I) SUBMITS TO PERSONAL, NONEXCLUSIVE JURISDICTION
IN THE COMMONWEALTH OF PENNSYLVANIA WITH RESPECT TO ANY SUIT, ACTION OR
PROCEEDING BY ANY PERSON ARISING FROM, RELATING TO OR IN CONNECTION WITH THE
LOAN DOCUMENT OR THE LOAN, (II) AGREES THAT ANY SUCH SUIT, ACTION OR PROCEEDING
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING
IN PHILADELPHIA, PENNSYLVANIA, (III) SUBMITS TO THE JURISDICTION OF SUCH COURTS,
(IV) AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY FORUM
OTHER THAN PHILADELPHIA, PENNSYLVANIA (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT
OF LENDER TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM),
(V) IRREVOCABLY AGREES NOT TO ASSERT ANY OBJECTION WHICH IT MAY EVER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE
COURT LOCATED IN PENNSYLVANIA AND ANY CLAIM THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM,
AND (VI) CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S.
MAIL, POSTAGE PREPAID, TO BORROWER, PLEDGORS OR GUARANTOR, AS THE CASE MAY BE,
AT THE ADDRESS FOR NOTICES DESCRIBED HEREIN AND CONSENTS AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT
NOTHING HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN
ANY OTHER MANNER PERMITTED BY LAW).

35. INTENTIONALLY OMITTED.

36. Waiver of Jury Trial. BORROWER, TO THE FULLEST EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE CONSULTATION
OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY
TORT ACTION, BROUGHT BY BORROWER AGAINST LENDER BASED UPON, ARISING OUT OF, OR
IN ANY WAY RELATING TO OR IN CONNECTION WITH THE LOAN DOCUMENTS, THE LOAN OR ANY
COURSE OF CONDUCT, ACT, OMISSION, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, SUCH
PERSON’S DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS,
OR ANY OTHER PERSONS AFFILIATED WITH SUCH PERSON), IN CONNECTION WITH THE LOAN
OR THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, IN ANY COUNTERCLAIM WHICH
BORROWER MAY BE PERMITTED TO ASSERT THEREUNDER OR WHICH MAY BE ASSERTED BY
LENDER OR ITS AGENTS AGAINST BORROWER, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THIS WAIVER BY BORROWER, OF ITS RIGHT TO A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR LENDER TO MAKE THE LOAN.

37. Offsets, Counterclaims and Defenses. Borrower hereby knowingly waives the
right to assert any counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender. Any assignee of the Loan
Documents or any successor of Lender shall take the same free and clear of all
offsets, counterclaims or defenses which are unrelated to the Loan Documents
which Borrower may otherwise have against any assignor of the Loan Documents,
and no such unrelated counterclaim or defense shall be interposed or asserted by
Borrower in any action or proceeding brought by any such assignee under such
Loan Document. Any such right to interpose or assert any such unrelated offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Borrower.

38. Voluntary Agreement. BORROWER REPRESENTS AND WARRANTS THAT IT IS FULLY AWARE
OF THE TERMS CONTAINED IN THE LOAN DOCUMENTS AND THAT IT HAS VOLUNTARILY AND
WITHOUT COERCION OR DURESS OF ANY KIND ENTERED INTO THE LOAN AND THE LOAN
DOCUMENTS.

39. Waiver. Borrower hereby waives and releases all errors, defects and
imperfections in any proceedings instituted by Lender under the Note, as well as
all benefit that might accrue to Borrower by virtue of any present or future
laws exempting any property, real or personal, or any part of the proceeds
arising from any sale of such property, from attachment, levy, or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extensions of time for payment.

40. Governing Law. This Deed of Trust shall be governed by the laws of the State
of North Carolina.

41. Captions. The captions preceding the text of the sections or subsections of
this Deed of Trust are inserted only for convenience of reference and shall not
constitute a part of this Deed of Trust, nor shall they in any way affect its
meaning, construction or effect.

42. Taxpayer Federal I.D. Number. In accordance with the requirements of Section
6050J of the Internal Revenue Code, as amended (the “Tax Code”), Borrower hereby
represents and warrants to Lender that Borrower’s tax identification number for
federal tax reporting purposes is 20-8112817 and Borrower agrees to cooperate
with Lender in supplying such information and executing such documentation as
Lender reasonably requires to comply with the provisions of Section 6050J of the
Code.

43. True Copy. Borrower acknowledges receipt of a true copy of this Deed of
Trust without charge.

44. Interest After Default. If any payment due hereunder or under the Note is
not paid when due, either at stated or accelerated maturity or pursuant to any
of the terms hereof, then and in such event, the Borrower shall pay interest
thereon from and after the date on which such payment first becomes due at the
interest rate provided for in the Note and such interest shall be due and
payable, on demand, at such rate until the entire amount due is paid to, the
Lender, whether or not any action shall have been taken or proceeding commenced
to recover the same or to foreclose this Deed of Trust. Nothing in this Section
or in any other provision of this Deed of Trust shall constitute an extension of
the time of payment of the Debt. After entry of a judgment on any of the Loan
Documents or a judgment in Deed of Trust foreclosure hereunder, interest shall
continue to accrue under the Note and this Deed of Trust at the rates set forth
in the Note. This Deed of Trust shall not, solely for purposes of determining
interest payable under the Note, merge with any judgment on any Loan Document or
a judgment in Deed of Trust foreclosure under this Deed of Trust.

45. Additional Advances and Disbursements: Costs of Enforcement. If any Event of
Default exists, Lender shall have the right, but not the obligation, to cure
such Event of Default in the name and on behalf of Borrower. All sums advanced
and expenses incurred at any time by Lender under this Section, or otherwise
under this Deed of Trust or any of the other Loan Documents or applicable law,
shall bear interest from the date that such sum is advanced or expense incurred,
to and including the date of reimbursement, computed at the Default Interest
Rate, and all such sums, together with interest thereon, shall be secured by
this Deed of Trust.

46. Definitions; Interpretation. Whenever used in this Deed of Trust, unless the
context clearly indicates a contrary intent:

(a) The word “Debt” shall mean the following items secured by this Deed of
Trust:

(i) the payment of the indebtedness evidenced by the Note in lawful money of the
United States of America;

(ii) the payment of interest, default interest, late charges and other sums, as
provided in the Note, this Deed of Trust or the other Loan Documents (as
hereinafter defined, but excluding the Environmental Indemnity);

(iii) the payment of all other moneys agreed or provided to be paid by Borrower
in the Note, this Deed of Trust or the other Loan Documents (but excluding the
Environmental Indemnity);

(iv) the payment of all sums advanced pursuant to this Deed of Trust to protect
and preserve the Mortgaged Property and the lien and the security interest
created hereby;

(v) the payment of all sums advanced, costs and expenses incurred, and
processing fees charged by Lender in connection with the Debt (but excluding the
Environmental Indemnity) or any part thereof, any renewal, extension, or change
of or substitution for the Debt (but excluding the Environmental Indemnity) or
any part thereof, or the acquisition or perfection of the security therefor,
whether made or incurred at the request of Borrower or Lender; and

(vi) all obligations of Borrower to Lender, whether now or hereafter owing or
existing, including without limitation, all obligations under the Loan Documents
and the full and timely payment, performance and discharge of all other
obligations or undertaking now or hereafter made by or for the benefit of
Borrower and the undertakings of Borrower to Lender including any guaranty or
surety obligations of Borrower.

(b) The word “entity” shall mean individual, corporation, partnership or
unincorporated association;

(c) The word “Loan” shall mean the Loan made by Lender to Borrower in the
original principal amount of $23,000,000.00, evidenced by the Note.

(d) The word “Borrower” shall mean the entity which executes this Deed of Trust
and any subsequent owner of the Mortgaged Property and his respective heirs,
executors, administrators, successors and assigns;

(e) The word “Lender” shall mean the person or entity specifically named herein
as “Lender” or any subsequent holder of this Deed of Trust;

(f) The use of any gender shall include all genders;

(g) The singular number shall include the plural and the plural the singular as
the context may require.

46. Rules of Construction. This Deed of Trust is governed by and hereby
incorporates by reference the Rules of Construction contained in the Loan
Agreement, which shall apply with the same effect as though fully set forth
herein.

47. Trustee Provisions.

(a) The Trustee may resign by an instrument in writing addressed to Lender, or
the Trustee may be removed at any time with or without cause by an instrument in
writing executed by Lender. In case of the death, resignation, removal or
disqualification of the Trustee or if for any reason Lender shall deem it
desirable to appoint a substitute or successor Trustee to act instead of the
herein named Trustee or any substitute or successor Trustee, then Lender shall
have the right and is hereby authorized and empowered to appoint a successor
Trustee, or a substitute Trustee, without formality other than appointment and
designation in writing executed by Lender, and the authority hereby conferred
shall extend to the appointment of other successor and substitute Trustees
successively until the indebtedness secured hereby has been paid in full or
until the Mortgaged Property is sold hereunder. In the event the indebtedness
secured hereby is owned by more than one person or entity, the holder or holders
of not less than a majority in the amount of such indebtedness shall have the
right and authority to make the appointment of a successor or substitute Trustee
as provided for in the preceding sentence. Such appointment and designation by
Lender or by the holder or holders of not less than a majority of the
indebtedness secured hereby shall be full evidence of the right and authority to
make the same and of all facts therein recited. If Lender is a corporation and
such appointment is executed on its behalf by an officer of such corporation,
such appointment shall be conclusively presumed to be executed with authority
and shall be valid and sufficient without proof of any action by the board of
directors or any superior officer of the corporation. Upon the making of any
such appointment and designation, all of the estate and title of the Trustee in
the Mortgaged Property shall vest in the named successor or substitute Trustee
and he shall thereupon succeed to and shall hold, possess and execute all the
rights, powers, privileges, immunities and duties herein conferred upon the
Trustee; but nevertheless, upon the written request of Lender or of the
successor or substitute Trustee, the Trustee ceasing to act shall execute and
deliver an instrument transferring to such successor or substitute Trustee all
of the estate and title in the Mortgaged Property of the Trustee so ceasing to
act, together with all the rights, powers, privileges, immunities and duties
herein conferred upon the Trustee, and shall duly assign, transfer and deliver
any of the properties and moneys held by said Trustee hereunder to said
successor or substitute Trustee. All references herein to the Trustee shall be
deemed to refer to the Trustee (including any successor or substitute appointed
and designated as herein provided) from time to time acting hereunder. Borrower
hereby ratifies and confirms any and all acts which the herein named Trustee or
his successor or successors, substitute or substitutes, in this trust, shall do
lawfully by virtue hereof.

(b) THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT OR ACT DONE BY THE
TRUSTEE IN GOOD FAITH, OR BE OTHERWISE RESPONSIBLE OR ACCOUNTABLE UNDER ANY
CIRCUMSTANCES WHATSOEVER (INCLUDING THE TRUSTEE’S NEGLIGENCE), EXCEPT FOR THE
TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. The Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by him hereunder and believed by him in
good faith to be genuine. All moneys received by the Trustee, until used or
applied as herein provided, shall be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by law), and the Trustee shall be under no
liability for interest on any moneys received by him hereunder. BORROWER WILL
REIMBURSE THE TRUSTEE FOR, AND INDEMNIFY AND SAVE HIM HARMLESS AGAINST, ANY AND
ALL LIABILITY AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) WHICH MAY BE
INCURRED BY HIM IN THE PERFORMANCE OF HIS DUTIES HEREUNDER, INCLUDING THOSE
WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF
TRUSTEE OR ANY STRICT LIABILITY. The foregoing indemnity and other agreements
shall not terminate upon release, foreclosure or other termination of this Deed
of Trust.

48. Savings Provision. It is expressly stipulated and agreed to be the intent of
Lender and each Borrower at all times to comply with applicable North Carolina
law governing the highest lawful rate or amount of interest payable on the Loan
(or applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under North Carolina law). It is agreed that all interest, costs, fees, charges
and other similar items payable by the Borrower shall constitute interest under
North Carolina law. If the applicable law is ever judicially interpreted so as
to render usurious any amount called for under this Deed of Trust, the Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved or received with respect to the Loan, or if Lender’s exercise of the
option to accelerate the maturity of the Note or if any prepayment by Borrower
results in Borrower having paid any interest in excess of that permitted by
applicable law, then it is Borrower’s and Lender’s express intent that all
excess amounts theretofore collected by Lender be credited on the principal
balance of the Note (or, if the Note and all other obligations have been or
would thereby be paid in full, refunded to Borrower), and the provisions of this
Deed of Trust, the Note and the other Loan Documents immediately be deemed
reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to Lender for the use, forbearance or detention of the Loan shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the usury
ceiling from time to time in effect and applicable to the Loan for so long as
the Loan are outstanding. Notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents, it is not the intention of Lender
to accelerate the maturity of any interest that has not accrued at the time of
such acceleration or to collect unearned interest at the time of such
acceleration.

49. NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

50. Environmental Indemnity.

(a) Borrower covenants and agrees at its sole cost and expense to protect,
defend, indemnify, release and hold harmless Indemnified Parties from and
against any and all Losses imposed upon or incurred by or asserted against any
of them (other than those arising solely from a state of facts that first came
into existence after Lender acquired title to the Mortgaged Property through
foreclosure or a deed in lieu thereof or realized its collateral pursuant to the
Pledge Agreement (as defined in the Loan Agreement)) and directly or indirectly
arising out of or in any way relating to any one or more of the following:
(a) any presence of any Hazardous Substances in, on, above, or under the
Mortgaged Property; (b) any past, present or future Release of Hazardous
Substances in, on, above, under or from the Mortgaged Property; (c) any activity
by Borrower, any person or entity affiliated with Borrower, and any tenant or
other user of the Mortgaged Property in connection with any actual, proposed or
future use, treatment, storage, holding, existence, disposition or other
Release, generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Mortgaged Property of any Hazardous Substances at any time located in,
under, on or above the Mortgaged Property; (d) any activity by Borrower, any
person or entity affiliated with Borrower, and any tenant or other user of the
Mortgaged Property in connection with any actual or proposed Remediation of any
Hazardous Substances at any time located in, under, on or above the Mortgaged
Property, whether or not such Remediation is voluntary or pursuant to court or
administrative order, including but not limited to any removal, remedial or
corrective action; (e) any past, present or future non-compliance or violations
of any Environmental Laws (or permits issued pursuant thereto) in connection
with the Mortgaged Property or operations thereon, including any failure by
Borrower, any person or entity affiliated with Borrower, and any tenant or other
user of the Mortgaged Property to comply with any order of any governmental
authority in connection with any Environmental Laws, but not including any
non-compliance or violations occurring as a result of the gross negligence or
willful misconduct of any of the Indemnified parties; (f) the imposition,
recording or filing or the future imposition, recording or filing of any
Environmental Lien encumbering the Mortgaged Property; (g) any administrative
processes or proceedings or judicial proceedings in any way connected with any
matter addressed in this Deed of Trust not caused by the gross negligence or
willful misconduct of any of the Indemnified parties; (h) any material
misrepresentation or inaccuracy in any representation or warranty made by
Borrower herein or Borrower’s material breach or failure to perform any
covenants or other obligations pursuant to this Deed of Trust; and (i) any
diminution in value (but only to the extent such diminution is realized by
Lender) of the Mortgaged Property in any way connected with any occurrence or
other matter referred to in this Deed of Trust not caused by the gross
negligence or willful misconduct of any of the Indemnified Parties.

(b) Upon written request by any Indemnified Party, Borrower shall defend same
(if requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other professionals approved by the Indemnified Parties. If
Borrower does not provide a defense by attorneys and other professionals
reasonably satisfactory to Indemnified Parties, any Indemnified Party may, in
its sole and absolute discretion, engage its own attorneys and other
professionals to defend or assist it, and, at the option of Indemnified Parties,
their attorneys shall control the resolution of any claim or proceeding. Upon
demand, Borrower shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

(c) Definitions. For purposes of this Section 50, the following capitalized
terms shall have the following meanings:

(i) “Environmental Law” means any present and future federal, state and local
laws, statutes, ordinances, rules, regulations and the like, as well as common
law, relating to protection of human health or the environment, Hazardous
Substances, liability for or costs of Remediation or prevention of Releases of
Hazardous Substances or other actual or future danger to human health or the
environment, any wrongful death, personal injury or property damage that is
caused by or related to the presence, growth, proliferation, reproduction,
dispersal, or contact with any biological organism or portion thereof, including
molds or other fungi, bacteria or other microorganisms or any etiologic agents
or materials; includes the following statutes, as amended, any successor
thereto, and any regulations promulgated pursuant thereto, and any state or
local statutes, ordinances, rules, regulations and the like addressing similar
issues: the Comprehensive Environmental Response, Compensation and Liability
Act; the Emergency Planning and Community Right-to-Know Act; the Hazardous
Substances Transportation Act; the Resource Conservation and Recovery Act
(including Subtitle I relating to underground Storage Tanks); the Solid Waste
Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Occupational Safety and Health
Act; the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Endangered Species Act; the National Environmental
Policy Act; and the River and Harbors Appropriation Act; and includes any
present and future federal, state and local laws, statutes, ordinances, rules,
regulations and the like, as well as common law, conditioning transfer of
property upon a negative declaration or other approval of a governmental
authority of the environmental condition of the Mortgaged Property; requiring
notification or disclosure of Releases of Hazardous Substances or other
environmental condition of the Mortgaged Property to any governmental authority
or other person or entity, whether or not in connection with transfer of title
to or interest in property; imposing conditions or requirements in connection
with permits or other authorization for lawful activity; relating to nuisance,
trespass or other causes of action related to the Mortgaged Property; and
relating to wrongful death, personal injury, or property or other damage in
connection with any physical condition or the presence of biological or
etiologic agents or materials or use, management, or maintenance of the
Mortgaged Property.

(ii) “Environmental Lien” means any and all liens and other encumbrances imposed
pursuant to any Environmental Law, whether due to any act or omission of
Borrower or any other person.

(iii) “Hazardous Substances” includes any and all substances biological and
etiologic agents or materials (whether solid, liquid or gas) defined, listed, or
otherwise classified as pollutants, hazardous wastes, hazardous substances,
hazardous materials, extremely hazardous wastes, or words of similar meaning or
regulatory effect under any present or future Environmental Laws or that may
have a negative impact on human health or the environment, including petroleum
and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, lead-based paints, radon, radioactive
materials, flammables and explosives, and any biological organism or portion
thereof (living or dead), including molds or other fungi, bacteria or other
microorganisms, or any etiologic agents or materials.

(iv) “Indemnified Parties” includes Lender, any person who is or will have been
involved in originating the Loan or in servicing the Loan, any person in whose
name the encumbrance created by this Deed of Trust is or will have been
recorded, and persons who may hold or acquire or will have held a full or
partial interest in the Loan (including those who may acquire any interest in
mortgage pass through certificates or other securities evidencing a beneficial
interest in the Loan offered in a rated or unrated public offering or private
investment, as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial interest in the Loan for the benefit of third
parties), as well as the respective directors, officers, shareholders, partners,
employees, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including any other person or entity who holds or acquires or
will have held a participation or other full or partial interest in the Loan or
the Mortgaged Property, whether during the term of the Loan or as part of or
following foreclosure pursuant to the Loan) and including any successors by
merger, consolidation or acquisition of all or a substantial part of Lender’s
assets and business.

(v) “Losses” includes any claims, suits, liabilities (including strict
liabilities), administrative or judicial actions or proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value (but only to the
extent such diminution is realized by Lender), fines, penalties, charges,
reasonable fees, expenses, costs of Remediation (whether or not performed
voluntarily), costs of assessing damages or losses, judgments, awards, amounts
paid in settlement, private damages foreseeable and unforeseeable consequential
damages, litigation costs, reasonable attorneys’ fees, reasonable engineers’
fees, reasonable environmental consultants’ fees, and investigation costs
(including costs for reasonable sampling, testing and analysis of soil, water,
air, building materials, and other materials and substances whether solid,
liquid or gas), of whatever kind or nature, and whether or not incurred in
connection with any judicial or administrative proceedings.

(vi) “Release” with respect to any Hazardous Substance includes any release,
deposit, discharge, emission, leaking, leaching, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing, or growth,
proliferation, reproduction, or dispersal or other movement or production of
Hazardous Substances.

(vii) “Remediation” includes any response, remedial, removal, or corrective
action; any activity to cleanup, detoxify, decontaminate, contain or otherwise
remediate any Hazardous Substance; any actions to prevent, cure or mitigate any
Release of any Hazardous Substance; any action to comply with any Environmental
Laws or with any permits issued pursuant thereto; and any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous
Substances.

[SIGNATURE APPEARS ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, Borrower has duly executed this Deed of Trust to be
effective as of the day and year first above written.

BORROWER:

NNN VF FOUR RESOURCE SQUARE, LLC,

a Delaware limited liability company

         
 
  By:   Triple Net Properties, LLC, a Virginia
limited liability company, its manager
 
       
 
      By: /s/ Jeff Hanson[SEAL]
Name: Jeff Hanson
Title: Managing Director – Real Estate
 
       
STATE OF California
      :
COUNTY OF Orange
      : SS.
:

On this 5th day of March, 2007, before me, a Notary Public in and for the State
and County aforesaid, the undersigned officer, personally and voluntarily
appeared Jeff Hanson, who acknowledged himself/herself to be the Managing
Director – Real Estate of Triple Net Properties, LLC, a Virginia limited
liability company (“Manager”), which is the manager of NNN VF Four Resource
Square, LLC, a Delaware limited liability company (“Borrower”) and that he/she
as such Managing Director – Real Estate of Manager, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
the name of the company by himself/herself as such Manager, on behalf of the
Borrower.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal on
the day and year last above written.

/s/ J. Hu

Notary Public

Printed Name:

Notary Public in and for said Stated

Commission in Orange County

My Commission Expires: September 30, 2009

[Notarial Seal]

SIGNATURE PAGE TO DEED OF TRUST

2